423 S.E.2d 71 (1992)
332 N.C. 656
Andre LEONARD and Renee Leonard
v.
NORTH CAROLINA FARM BUREAU MUTUAL INSURANCE COMPANY.
No. 40A92.
Supreme Court of North Carolina.
November 19, 1992.
Duffus and Associates, P.A. by J. David Duffus, Jr., for defendants-appellees.
Nichols, Caffrey, Hill, Evans and Murrelle by Paul D. Coates and ToNola D. Brown, for defendant-appellant.
PER CURIAM.
We reverse the decision of the Court of Appeals for the reasons stated in Nationwide Mutual Insurance Company v. Silverman, *72 332 N.C. 633, 423 S.E.2d 68, filed today.
REVERSED AND REMANDED.